       Case 3:19-cv-02881-WHA Document 66 Filed 10/15/19 Page 1 of 5



 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   JERRY T. YEN, State Bar No. 247988
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7836
 6    Fax: (916) 324-8835
      E-mail: Jerry.Yen@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in his
     official capacity as California Attorney General, and
 8   Joshua Golka, in his official capacity as Executive
     Director of the California Public Employment
 9   Relations Board

10
                             IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14   ISAAC WOLF,                                             3:19-cv-02881-WHA (KAW)

15                                          Plaintiff,       STIPULATION FOR ORDER RE-
                                                             SETTING TELEPHONIC SCHEDULING
16                 v.                                        CONFERENCE; [PROPOSED] ORDER

17
     UNIVERSITY PROFESSIONAL &
18   TECHNICAL EMPLOYEES,
     COMMUNICATIONS WORKERS OF                               Judge:        Hon. William H. Alsup
19   AMERICA LOCAL 9119; JANET                               Trial Date:   October 26, 2020
     NAPOLITANO, in her official capacity as                 Action Filed: May 24, 2019
20   President of the University of California;
     JOSHUA GOLKA, in his official capacity as
21   Executive Director of the California Public
     Employment Relations Board; and
22   XAVIER BECERRA, in his official capacity
     as Attorney General of California,
23
                                         Defendants.
24

25

26

27

28
                                                         1
                               Stip. For Order Re-Setting Telephonic Scheduling Conference (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 66 Filed 10/15/19 Page 2 of 5



 1                                             STIPULATION

 2         Pursuant to Civil Local Rule 6-2, Plaintiff Isaac Wolf and Defendants Xavier Becerra, in

 3   his official capacity as Attorney General of California, and Joshua Golka, in his official capacity

 4   as Executive Director of the California Public Employment Relations Board, University

 5   Professional & Technical Employees, Communications Workers of America Local

 6   9119(“UPTE”), and Janet Napolitano, in her official capacity as President of the University of

 7   California through their undersigned counsel, hereby stipulate as follows:

 8        1.      This matter has been assigned to Magistrate Judge Kandis Westmore for settlement;

 9        2.      Judge Westmore set a pre-settlement telephone conference for December 12, 2019,

10   at 3:00 P.M. (ECF No. 60);

11        3.      The parties respectfully request that the conference be re-scheduled for January 9,

12   2020, at 3:00 P.M.

13        4.      If that date is unavailable, the parties are also available on January 23, 2020, at 3:00

14   P.M. or February 13, 2020, at 3:00 P.M.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                               Stip. For Order Re-Setting Telephonic Scheduling Conference (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 66 Filed 10/15/19 Page 3 of 5



 1
     Dated: October 4, 2019                               Respectfully submitted,
 2
                                                          XAVIER BECERRA
 3                                                        Attorney General of California
                                                          ANTHONY R. HAKL
 4                                                        Supervising Deputy Attorney General

 5
                                                          /s/ Jerry T. Yen
 6                                                        JERRY T. YEN
                                                          Deputy Attorney General
 7                                                        Attorneys for Defendants Xavier Becerra, in
                                                          his official capacity as California Attorney
 8                                                        General, and Joshua Golka, in his official
                                                          capacity as Executive Director of the
 9                                                        California Public Employment Relations
                                                          Board
10

11                                                        /s/ Arthur Liou
                                                          Arthur Liou
12                                                        Julia Lum
                                                          Danica Li
13                                                        Leonard Carder, LLP
                                                          1330 Broadway, Suite 1450
14                                                        Oakland, CA 94612
                                                          510-272-0169
15                                                        Fax: 510-272-0174
                                                          aliou@leonardcarder.com
16                                                        jlum@leonardcarder.com
                                                          dli@leonardcarder.com
17                                                        Attorneys for Defendant University
                                                          Professional and Technical Employees
18
                                                          /s/ Gilbert J. Tsai
19                                                        Gilbert J. Tsai
                                                          Winston Hu
20                                                        Hanson Bridgett LLP
                                                          425 Market Street, 26th Floor
21                                                        San Francisco, CA 94105
                                                          415-777-3200
22                                                        Fax: 415-541-9366
                                                          gtsai@hansonbridgett.com
23                                                        whu@hansonbridgett.com Attorneys for
                                                          Defendant Janet Napolitano
24

25                                                        /s/ Reilly Stephens
                                                          Reilly Stephens (Pro Hac Vice)
26                                                        rstephens@libertyjusticecenter.org
                                                          Brian K. Kelsey (Pro Hac Vice)
27                                                        bkelsey@libertyjusticecenter.org
                                                          Liberty Justice Center
28                                                        190 South LaSalle Street
                                                      3
                              Stip. For Order Re-Setting Telephonic Scheduling Conference (3:19-cv-02881-WHA)
        Case 3:19-cv-02881-WHA Document 66 Filed 10/15/19 Page 4 of 5



 1                                                                           Suite 1500
                                                                             Chicago, Illinois 60603
 2                                                                           Phone: 312-263-7668
                                                                             Fax: 312-263-7702
 3                                                                           Attorneys for Plaintiff Isaac Wolf

 4

 5

 6                                                    FILER’S ATTESTATION

 7           Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Jerry T. Yen, attest that

 8   concurrence in the filing of this document has been obtained.

 9
                                                                           /s/ Jerry T. Yen
10                                                                   JERRY T. YEN

11
     SA2019102769 / Stipulation for Order re Setting Telephonic Scheduling Conference; [ Proposed] Order.docx
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         4
                                          Stip. For Order Re-Setting Telephonic Scheduling Conference (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 66 Filed 10/15/19 Page 5 of 5



 1                                       [PROPOSED] ORDER

 2         Having reviewed and considered the foregoing stipulation, and good cause appearing, the
                                                                             23
 3   pre-settlement telephonic scheduling conference will be held on January 9, 2020, at 3:00 P.M.

 4        IT IS SO ORDERED.

 5           October 15, 2019
     Dated: ___________________________               ________________________________________
                                                          HONORABLE KANDIS WESTMORE
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
                              Stip. For Order Re-Setting Telephonic Scheduling Conference (3:19-cv-02881-WHA)
